Affirmed and Opinion Filed July 21, 2017




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00823-CR
                                     No. 05-16-00824-CR
                           CORIN DEON ROBINSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-75527-H, F16-00440-H

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                               Opinion by Chief Justice Wright
       Corin Deon Robinson appeals his convictions for two aggravated robbery with a deadly

weapon offenses. Appellant initially pleaded not guilty before a jury. While the jury deliberated

during the guilt/innocence phase of the trial, appellant changed his pleas to guilty and pleaded

true to one enhancement paragraph included in each indictment in exchange for the trial court

capping the punishment at no more than twenty-five years in prison.          At the end of the

punishment phase, the trial court found appellant guilty and assessed punishment at twenty

years’ imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she

concludes the appeals are wholly frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to appellant. We advised appellant of his right to file a pro se response, but he did not file a pro

se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE


Do Not Publish
TEX. R. APP. P. 47
160823F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CORIN DEON ROBINSON, Appellant                     On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-16-00823-CR        V.                       Trial Court Cause No. F15-75527-H.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 21, 2017.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CORIN DEON ROBINSON, Appellant                     On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-16-00824-CR        V.                       Trial Court Cause No. F16-00440-H.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 21, 2017.




                                             –4–